DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 objected to because of the following informalities:  The word “grained” is misspelled as “rained”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitations "the channel" and “the metal casing”. There is insufficient antecedent basis for these limitations in the claim. For the purposes of examination, it will be assumed that claim 14 depends on claim 13 and not claim 11. 
Claim 15 is also rejected by virtue of its dependence on a rejected claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by St. John et al. (herein John) (US 2015/0211527)Regarding Claim 1:In Figures 3-11B John discloses an electrical submersible pumping ("ESP") system (assembly 100 comprising ESP 125) comprising: a motor (115); a pump (125); a seal (1400); a shaft (200) coupled with the motor and the pump (see paragraph [0071]); and a bearing assembly (270) coupled with the shaft and that comprises a bearing pad (bearing pad 415) formed entirely from ultra-strong micro-grained polycrystalline diamond compact ("USPDC") material (as stated in paragraph [0087]: “In some embodiments, bearing and runner pads 415, 1020 may be a polycrystalline diamond cutter ( PDC), such as a micron-sized synthetic diamond powder bonded together by sintering at high pressures and temperatures and/or a polycrystalline diamond top layer integrally sintered onto a tungsten carbide substrate using a high-pressure, high-temperature process.” This clearly indicated that the bearing pad 415 can be made entirely from an USPDC).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 11-12 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over John et al. (herein John) (US 2015/0211527) in view of Lingwall et al. (herein Lingwall) (US 9,790,992)Regarding Claim 2:In Figures 3-11B John discloses wherein the bearing pad (415) comprises an up thrust bearing pad (415), wherein the bearing assembly (270) is a thrust bearing that comprises an up thrust bearing (225) and a down thrust bearing (220).John fails to disclose the remaining structure of the up thrust bearing and the down thrust bearing. However, in Figure 4A, Lingwall discloses a similar thrust bearing assembly (100e) that includes thrust bearing pads (110e, 110f, 110g etc.), wherein the bearing assembly comprises a thrust resilient member (biasing element 140e) included with the thrust bearing, a tilt member (lubricant surface 121e) lengthwise on the thrust bearing pad (as seen in Figure 4A) that engages the resilient member (140e) in the thrust bearing (see Figure 4A).Hence, based on Lingwall’s teachings, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified John’s up thrust bearing (225) and down thrust bearing (220) to have the aforementioned structure described by Lingwall, in order to provide for a more robust bearing with would allow some tilting flexure through the resilient member would bias the bearing pads to a contacting position, thereby improving wear characteristics. Regarding Claims 11, 12 and 17:In Figures 3-11B John discloses an electrical submersible pumping system ("ESP") system comprising: a motor (115) having an attached shaft; a pump shaft (200) coupled with the motor shaft distal from the motor (see paragraph [0071]); a pump having Regarding Claim 18:John as modified by Lingwall discloses wherein the polycrystalline diamond compact comprises an ultra-strong micro-grained polycrystalline diamond compact (see John’s paragraph [0087])John remains silent if this USPDC material is formed from a catalyst free process.However, forming John’s USPDC material from a catalyst free process would be obvious to try and would yield predictable results since it is already well known in the art to produce such materials with a catalyst free process in order to improve thermal stability (for example, see paragraph [0010] of Bellin, US 2012/0048625).Regarding Claim 19:John as modified by Lingwall discloses the bearing assembly that comprises a thrust bearing (disclosed as a thrust bearing by both John and Lingwall) and wherein the substrate comprises a base (for example base 130e in Lingwall’s Figure 4A)  having a channel in which the resilient material is disposed (channel carrying resilient material 140e).
Claims 1 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2004/0144534) in view of Peterson et al. (herein Peterson) (US 2012/0281938)
Regarding Claims 1 and 7-8:In Figures 1-4  discloses an electrical submersible pumping ("ESP") system (ESP 10) comprising: a motor (28); a pump (34); a seal (32); a shaft (45) coupled with the motor and the pump (see paragraph [0014]); and a bearing assembly (66 ) coupled with the shaft (see Figure 4) (as described in paragraphs [0019]-[0020] the bearing 66 may be a radial bearings). Lee fails to disclose the claimed details of the radial bearing comprising a bearing pad formed entirely of USPDC material (per claim 1). Lee is also silent regarding the remaining structure the radial bearing (per clams 7-10). However, in Figures 12A-C, Peterson discloses a radial bearing (1300) comprising bearing pads (1318) that are formed entirely from USPDC material (as stated in paragraph [0144]:  “The superhard tables 1318 and substrates 1320 may be fabricated from the same materials described above for the tilting pads 104 shown in FIGS. 1A and 1B.” As further stated in paragraph [0052] the superhard table can be entirely formed from a PCD material.)Furthermore, regarding claims 7-8:Peterson discloses that the bearing assembly is a radial bearing that comprises an annular housing (1302) in which the bearing pad (1318) is disposed (per claim 7).Peterson discloses that the bearing pad (1318) is tiltable about a tilting member (pivot 1328) that is disposed between the bearing pad (1318) and the annular housing (1302, see Figure 12C) (per claim 8).Hence, based on Peterson’s teachings, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have replaced Lee’s radial bearing (66) with Peterson’s radial bearing (1300) in order to provide a radial bearing with superior wear resistance properties and tilting bearing pads which would ensure stable contact between the bearing races.  

Allowable Subject Matter
Claims 3-6, 9-10, 13-15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 discloses: “fasteners that couple the up thrust bearing pads to the up thrust base, and a channel lined with a metal casing in which the up thrust resilient member is disposed, and wherein the down thrust bearing further comprises a planar down thrust base.” The cited prior art discussed above fails to disclose fasteners as well as a metal casing lining a channel containing the resilient member. Similar limitations may be found in claim 13 which is also considered allowable for the same reasons. 
Claim 9 discloses a radial bearing comprising a resilient member engaged by the tilting member. This is not taught by any of the cited prior art discussed above. 
Claim 20 discloses a resilient material disclosed in a channel of an annular housing of a radial bearing. This is not taught by any of the cited prior art discussed above.
The remaining claims are also allowable by virtue of their dependence on an allowable claim. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 for ESPs and bearings with USPDC materials. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571. The examiner can normally be reached Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746